DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 21-40 is/are pending.  Claim(s) 1-20 is/are canceled.

Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 recites “a holding a means”, which should be “a holding means” (delete extra “a”). 
Appropriate correction is required.

Product By Process
The Examiner recognizes claims 21, 28, 30, 35, and 37 as a "product-by-process" claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
As a product claim, Examiner has determined 
(1) claim(s) 21 require(s) the branched stent to comprise the following structural elements: a main branch, a side branch, both branches made from a material, the side branch having first and second states, and the side branch being a shape memory material, as claimed, 
(2) claim(s) 28 require(s) the branched stent to comprise the following structural elements: the limitations of claim 21 plus the material being braided in the final product, 

(4) claim(s) 35 require(s) the branched stent to comprise the following structural elements: the limitations of claim 21 plus the material having a mesh density in the final product, and
(5) claim(s) 37 require(s) the branched stent to comprise the following structural elements: the limitations of claim 21 plus the material is bioresorbable in the final produce.  
In the prior art rejection in this Office action, Examiner considers claims 21, 28, 30, 35, and 37 to be met when a reference teaches these structural limitations. 

Claim Interpretation - 35 USC § 112, 6th paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitation “holding means” in claims 23 and 25, for the side branch and the main branch, respectively, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “holding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 23 and 25 has/have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  

The “holding means for holding the side branch” in claim 23 is described in Applicant’s specification at [0011], [0018], [0045], [0048], and [0051]-[0053] (PG Publication of the instant Application, US 2021/0030569).  Here, the holding means is #5 shown, for example, in Applicant’s Figures 2a and 2b.
The “holding means for holding the main branch” is described in Applicant’s specification at [0013], [0045], and [0048] (PG Publication).  No specific structure is described.  Therefore, any means that is able to hold the main branch in a compressed state will be considered as meeting this limitation of claim 25.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the side".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the side branch”.

Claim limitation “the holding means for holding the main branch” in claim 25 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 29 recites “the braided material”.  Claim 28, from which claim 29 depends, recites “braided materials”.  Therefore, it is unclear which of the multiple materials of claim 28 is being referred to in claim 29. 
Claim 32, requires the trade name “Nitinol”  .MPEP 2173.05(u) states “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”  Therefore, this language is indefinite.
Claim(s) 22-24, 26-28, 30-31, and 33-40 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-27, 31-32, 34-36, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brucker, et al (Brucker) (US 2003/0097169 A1).
Regarding Claims 21 and 32, Brucker teaches a branched stent (e.g. Figures 3-4), comprising: 
a main branch having a tubular main lumen (#52); 
a side branch that branches off from the main branch (#54); 
the main branch and the side branch made from a strand-shaped starting material (e.g. Figures 3-4); 
the side branch configurable between a first state in which the side branch lies within the main lumen (e.g. Figure 3) and a second state in which the side lies outside the main lumen (e.g. Figure 4); 
in the second state, the side branch defining a tubular side branch fluidically connected to the main lumen (e.g. Figure 4); and 
the side branch comprising a shape-memory material (e.g. [0057], Nitinol).

	Regarding Claim 22, the shape-memory material comprises a stored shaped corresponding to the second state of the side branch (e.g. [0057], [0023], self-expands).
Claim 23, the stent comprises a holding a means for holding the side branch in the first state (e.g. [0051] via incorporated US 5,571,135 to Fraser, et al at column 8, lines 10-25).
	Regarding Clam 24, the main branch comprises a shape-memory material (e/g/ [0023], the overall device is of self-expanding, shape-memory material).
	Regarding Claim 25, there is a holding means for holding the main branch in a compressed state (e.g. [0023], the catheter holds the main branch in a compressed state).
	Regarding Claim 26, the main branch is formed as one piece with the side branch (e.g. [0053], integrally formed).
	Regarding Claim 27, the main branch and the side branch comprise a textile-machined material (e.g. Figures 3-4; this pattern of wires is considered textile-machined material; Applicant’s disclosure indicates that textile-machined materials include those having wires, e.g. PG Publication of the instant Application, US 2021/0030569, [0015]).
	Regarding Claim 31, the side branch branches off from the main branch at an acute angle (e.g. Figure 4).
	Regarding Claim 34, the main branch and the side branch comprise different diameters as compared to each other (e.g. Figures 3-4).
	Regarding Claim 35, the stent has a mesh density of the strand-shaped starting material that varies between the main branch and the side branch (e.g. Figures 3-4).
	Regarding Claim 36, the stent has an X-ray-visible material in one or both of the main branch and the side branch (e.g. [0028], Figure 4, #90).
Claim 38, the stent has standing threads in one or both of the main branch and the side branch to stabilize the branched stent (e.g. [0049] wires, #s 12, 14; the wires stabilize the branches by aiding in their delivery and stabilizing their position in situ).
	Regarding Claim 39, the stent has a protective sleeve around at least a portion of one or both of the main branch and the side branch (e.g. [0023], the catheter holds the main branch in a compressed state).
	Regarding Claim 40, Brucker teaches a stent system (discussed supra and below), comprising: the branched stent according to claim 21 (discussed supra for claim 21); 
a side branch stent connected to the side branch of the branched stent (e.g. Figures 3-4, the side branch is a stent); and 
wherein a diameter of an end of the side branch stent facing the side branch is equal to a diameter of an end of the side branch facing away from the main branch (e.g. Figures 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 28-30 and 33 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Brucker, et al (Brucker) (US 2003/0097169 A1) as discussed supra, alone.
Regarding Claim 28, Brucker discloses the invention substantially as claimed but fails to teach the main branch and the side branch comprise braided materials formed from the strand-shaped starting material.
Brucker teaches stents having a braided pattern (e.g. [0005]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brucker such that the stents have a braided pattern as it is a simple substitution of one known element (stent thread pattern) for another to obtain predictable results (MPEP 2143).  The braiding pattern is a known alternative for thread patterns per Brucker. 
	Regarding Claim 29, the stent has braided crossovers in the braided material in a region where the side branch branches off from the main branch (e.g. Figure 3, the braiding crossovers of the combination are at the center of the x-shapes in the shown pattern).
	Regarding Claim 30, ends of the strand-shaped starting material are connected to loops (e.g. Figure 4, ends of the side branch are connected to circumferential structures and ends of the main branch are connected to loops formed by turns of the threads around the lumen).

Regarding Claim 33, Brucker discloses the invention substantially as claimed but fails to teach the stent has a coating applied over the main branch and the side branch.
Brucker teaches stents include stent grafts and therefore the graft is a coating applied over the support frame of the main and side branches (e.g. [0007]).
Both embodiments of Brucker are concerned with the same field of endeavor as the claimed invention, namely stent thread patterns. 
.  


Claim(s) 37 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Brucker, et al (Brucker) (US 2003/0097169 A1) as discussed supra and further in view of Brown, et al (Brown) (US 2007/0055362).
Regarding Claim 37, Brucker discloses the invention substantially as claimed but fails to teach at least a portion of the strand-shaped starting material comprises bioresorbable material.
Brown teaches a stent made of materials that are biodegradable/bioabsorbable materials that are also biocompatible as an alternative to a nitinol material (e.g. [0086]). 
Brown and Brucker are concerned with the same field of endeavor as the claimed invention, namely stents having main and side branches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brucker such that at least a portion of the strand-shaped starting material comprises bioresorbable material as taught by Brown as it is a known alternative for Nitinol (per Brown). 


Relevant Prior Art
US 2004/0138737 to Davidson, et al teaches a branched stent having main and side branches, where the side branch is collapsed into the main branch (e.g. Figures 20-21, 25-31).
US  2009/0264991 to Paul, et al teaches a branched stent having main and side branches, where the side branch is collapsed into the main branch (e.g. Figures 1A, 1B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        2/25/2022